Back to Form 8-K Exhibit 10.1 [CMS LOGO] DEPARTMENT OF HEALTH & HUMAN SERVICES Centers for Medicare & Medicaid Services 7500 Security Boulevard Baltimore, Maryland 21244-1850 CENTER FOR DRUG AND HEALTH PLAN CHOICE September 10, 2009 CONTRACT Id: S5967 Heath Schiesser 8735 Henderson Road Tampa, FL 33634 RE: 2010 Contract Renewal for Contract S5967 Dear Heath Schiesser, The Centers for Medicare and Medicaid Services (CMS) is pleased to inform you that we are renewing your organization’s Medicare Prescription Drug Plan (PDP) Sponsor contract effective January 1, 2010 through December 31, 2010.This renewal is issued based on our approval of your bids and receipt of your signed 2010 Benefit Attestation,This contract renewal includes any applicable addendum that governs the operation of Employer/Union-Only Group Waiver (“800 Series”) Plans. CMS will continue to provide Prescription Drug Benefit program information to contracting organizations through the Health Plan Management System (HPMS) and the CMS Web site.It is imperative that you monitor both of these resources to stay current on program requirements and information.We further remind you to ensure that your organization’s contact information in HPMS remains accurate, as that is our primary mechanism for contacting contracted organizations. We look forward to continuing to work with you in serving Medicare beneficiaries in your service area.If you have any questions, please contact your Account Manager. Sincerely, /s/Cynthia G. Tudor Cynthia G. Tudor, Ph.D.
